DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 27 June 2022 has been accepted and entered.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because they contain color elements. It is noted that the amendment filed on 27 June 2022 states that “Submitted herewith are replacement Figures containing black elements”, but no replacement figures appear to have been received. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to under MPEP 608.01(m) for the use of periods within the claims. MPEP 608.01(m) states that, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” Claim 1 includes a period after the phrase “concentration of the radiological proxy and the local radiation dose rate” followed by another phrase “Based on the calculated local radiation dose signal…”
Claims 2-13 are objected to for reasons of dependency.
Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 14-20 are allowed.
Claim 1 (and claims 2-13, for reasons of dependency) are objected to as set forth above, but would be allowable if any relevant objections were to be corrected.
The following is a statement of reasons for the indication of allowable subject matter:  
Curiale et al. “Occurrence and origin of olefins in crude oils. A critical review” (previously cited by Applicant) discloses the detection of olefin concentrations in oils from various locations (Fig. 3 and description, page 400), as well as detection of infrared spectra from oil samples indicating the presence of trans-olefins (Fig. 4 and description, page 400). Curiale also recognizes that the presence of olefins can provide information based on residence age (timing of generation and entrapment, page 407).
With respect to claim 1 (and dependent claims 2-13), Curiale does not appear to disclose or reasonably suggest determining the local matrix nuclear radiation dose rates for a solid reservoir matrix at one or more locations (drQ), and selecting one or more distinct sample locations within the reservoir each having a distinct matrix radiation dose rate of nuclear radiation; obtaining reservoir petroleum fluid samples from one or more distinct sample locations, wherein the reservoir fluid in the samples contains a radiological proxy moiety that is a marker for a proxy chemical transformation of the reservoir fluid in response to a total radiation dose absorbed from matrix radiation over a geological time span, and where the proxy chemical transformation rate in response to a metered radiation dose of the matrix radiation can be determined in the laboratory by irradiation of fluid samples at dose rates higher than those found in a geological environment; determining the concentration of the radiological proxy in the reservoir fluid samples from the distinct sample locations, the concentration of the radiological proxy in each sample being proportionate to a total radiation dose for the reservoir fluid sampled at each of the respective sample locations, so that a total radiation dose signal for each sample (Qtotal) can be calculated from the concentration of the radiological proxy in each sample; assessing the fractional contribution of the local reservoir radiation dose (Qreservoir), to the total radiation dose received by the fluid sample during its complete history from the source rock through to the reservoir; and, calculating the nominal duration of exposure within the reservoir, of each of the reservoir fluid samples (RA), to the respective local reservoir radiation dose rates (drQ), based on the calculated local radiation dose signal for each sample obtained from the proxy concentration, and the local radiation dose rate.
With respect to claim 14 (and dependent claims 15-20), Curiale does not appear to disclose or reasonably suggest determining local matrix radiation dose rates for a solid reservoir matrix at a plurality of locations, and selecting a plurality of distinct sample locations within the reservoir each having a distinct matrix radiation dose rate of a matrix radiation; obtaining a plurality of reservoir fluid samples from two or more of the distinct sample locations, wherein the reservoir fluid in the samples comprises a radiological proxy moiety that is a marker for a proxy chemical transformation of the reservoir fluid in response to a total radiation dose of the matrix radiation over a geological time span, and wherein a proxy chemical transformation rate in response to an metered radiation dose of the matrix radiation is such that a changing concentration of the radiological proxy is measurable over a measurement time span that is less than 1 year, where the metered radiation dose rate is greater than the natural matrix radiation dose rates; determining the concentration of the radiological proxy in the reservoir fluid samples from distinct sample locations, the concentration of the radiological proxy in each sample being proportionate to a total radiation dose for the reservoir fluid sampled at each of the respective sample locations, so that a total radiation dose signal for each sample (Qtotai) can be calculated from the concentration of the radiological proxy in each sample; calculating the nominal duration of exposure of each of the reservoir fluid samples to the respective matrix radiation dose rates based on the calculated total radiation dose signal for each sample; setting a concentration of source rock derived radiation dose proxy in the reservoir fluid at a constant value (Qsource) for at least two of the sample locations, being proximate sample locations within 10 meters of each other in the reservoir, then subtracting Qsource from Qtotal for each sample to obtain a local in-reservoir radiation dose signal (Qreservoir) for each sample; and, assuming the same residence age (RA) for fluids within a reservoir zone containing the proximate sample locations, determining an emplacement time, at which the reservoir fluid samples from the proximate sample locations each became subject to the distinct matrix radiation dose rates at each respective proximate sample location, the difference between present time and the emplacement time being the RA of the hydrocarbon reservoir fluid in the reservoir zone containing the proximate sample locations.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See objection to claim 1 and the drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	13 July 2022